         Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

GLORIA M.,                                       *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 19-2154
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.                        *
                                           ************

                 MEMORANDUM OPINION GRANTING DEFENDANT’S
                      MOTION FOR SUMMARY JUDGMENT

       Plaintiff Gloria M. seeks judicial review under 42 U.S.C. § 405(g) of a final decision of

the Commissioner of Social Security (“Defendant” or the “Commissioner”) denying her

application for disability insurance benefits under Title II of the Social Security Act. Before the

Court are Plaintiff’s Motion for Summary Judgment (ECF No. 10) and Defendant’s Motion for

Summary Judgment (ECF No. 11).1 Plaintiff contends that the administrative record does not

contain substantial evidence to support the Commissioner’s decision that she is not disabled. No

hearing is necessary. L.R. 105.6. For the reasons that follow, Defendant’s Motion for Summary

Judgment (ECF No. 11) is GRANTED, Plaintiff’s Motion for Summary Judgment (ECF No. 10)

is DENIED, and the Commissioner’s final decision is AFFIRMED.




1
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
          Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 2 of 14



                                                 I

                                           Background

       Following remand by the Court and the Appeals Council (R. at 571-76, 616-19),

Administrative Law Judge (“ALJ”) Richard Furcolo held a supplemental hearing on February 7,

2019, in Washington, D.C., where Plaintiff and a vocational expert (“VE”) testified (R. at 509,

547-70). On March 26, 2019, the ALJ issued a decision finding Plaintiff not disabled from the

alleged onset date of disability of July 1, 2011, through the date late insured (“DLI”) of

December 31, 2012. R. at 503-29. In so finding, the ALJ found that Plaintiff had not engaged in

substantial, gainful activity from July 1, 2011, through December 31, 2012, and that her spine

disorder was a severe impairment through the DLI. R. at 512-14. She did not, however, have an

impairment or combination of impairments that met or medically equaled the severity of one of

the impairments listed in 20 C.F.R. pt. 404, subpt. P, app. 1. R. at 514-15.

       The ALJ then found that, through the DLI, Plaintiff had the residual functional capacity

(“RFC”)

       to perform light work as defined in 20 CFR 404.1567(b) except she could operate
       foot controls bilaterally on an occasional basis; could reach overhead and reach in
       all other directions on a frequent basis bilaterally; could frequently finger and feel
       bilaterally; should never climb ladders or crawl; could occasionally stoop, kneel,
       and crouch; and should avoid concentrated exposure to hazards.

R. at 515.2 In light of this RFC and the VE’s testimony, the ALJ found that, through the DLI,

Plaintiff could have performed her past relevant work as a mail clerk. R. at 519-20. Plaintiff

also could have worked as clerical checker, sorter, or inspector through the DLI. R. at 520. The



2
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b). “Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg controls.”
Id.
                                                 2
         Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 3 of 14



ALJ thus found that Plaintiff was not disabled from July 1, 2011, through December 31, 2012.

R. at 521.

       On July 23, 2019, Plaintiff filed a complaint in this Court seeking review of the

Commissioner’s decision. Upon the parties’ consent, this case was transferred to a United States

Magistrate Judge for final disposition and entry of judgment. The case then was reassigned to

the undersigned. The parties have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production



                                                 3
         Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 4 of 14



and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
        Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 5 of 14



416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”               20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.         Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.       See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).




                                                5
           Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 6 of 14



                                                 III

                                 Substantial Evidence Standard

          The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154

(2019).

          In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).




                                                  6
         Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 7 of 14



                                                IV

                                            Discussion

       Plaintiff argues that the ALJ failed to follow the proper procedure for analyzing mental

impairments. Pl.’s Mem. Supp. Mot. Summ. J. 3-8, ECF No. 10-1. She then contends that the

ALJ erroneously assessed her RFC contrary to Social Security Ruling4 (“SSR”) 96-8p, 1996 WL

374184 (July 2, 1996). Id. at 8-18. Plaintiff maintains that the ALJ failed to perform properly a

function-by-function assessment of her ability to perform the physical and mental demands of

work. Id. at 10-11. She then argues that the ALJ “failed to set forth a narrative discussion

setting forth how the evidence supported each conclusion, citing specific medical facts and

nonmedical evidence.” Id. at 11-12 (citing, inter alia, Thomas v. Berryhill, 916 F.3d 307, 311-12

(4th Cir. 2019); Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018)). Plaintiff further asserts

that the ALJ failed to evaluate properly her combination of impairments. Id. at 13-14. Plaintiff

finally argues that the ALJ failed to address her chronic headaches. Id. at 14-18. For the

following reasons, Plaintiff’s contentions are unavailing.

A.     ALJ’s Evaluation of Plaintiff’s Mental Impairment

       Plaintiff contends that the ALJ failed to follow the special technique under 20 C.F.R.

§ 404.1520a when he evaluated her mental impairment.          Id. at 3-8.   “The Social Security

Administration has promulgated regulations containing ‘listings of physical and mental

impairments which, if met, are conclusive on the issue of disability.’ A claimant is entitled to a



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                 7
        Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 8 of 14



conclusive presumption that he is impaired if he can show that his condition ‘meets or equals the

listed impairments.’” Radford, 734 F.3d at 291 (citation omitted); see 20 C.F.R. pt. 404, subpt.

P, app. 1. In addition to the five-step analysis discussed above in Part II and outlined in 20

C.F.R. §§ 404.1520 and 416.920, the Commissioner has promulgated additional regulations

governing evaluations of the severity of mental impairments. 20 C.F.R. §§ 404.1520a, 416.920a.

These regulations require application of a psychiatric review technique at the second and third

steps of the five-step framework, Schmidt v. Astrue, 496 F.3d 833, 844 n.4 (7th Cir. 2007), and at

each level of administrative review. 20 C.F.R. §§ 404.1520a(a), 416.920a(a). This technique

requires the reviewing authority to determine first whether the claimant has a “medically

determinable mental impairment.” Id. §§ 404.1520a(b)(1), 416.920a(b)(1). If the claimant is

found to have such an impairment, then the reviewing authority must “rate the degree of

functional limitation resulting from the impairment(s) in accordance with paragraph (c),” id.

§§ 404.1520a(b)(2),    416.920a(b)(2),    which       specifies   four   broad   functional   areas:

(1) “understand, remember, or apply information”; (2) “interact with others”; (3) “concentrate,

persist, or maintain pace”; and (4) “adapt or manage oneself.”              Id. §§ 404.1520a(c)(3),

416.920a(c)(3). According to the regulations, if the degree of limitation in each of the four areas

is rated “none” or “mild,” then the reviewing authority generally will conclude that the

claimant’s mental impairment is not “severe,” “unless the evidence otherwise indicates that there

is more than a minimal limitation in [the claimant’s] ability to do basic work activities.” Id.

§§ 404.1520a(d)(1), 416.920a(d)(1). If the claimant’s mental impairment is severe, then the

reviewing authority will first compare the relevant medical findings and the functional limitation

ratings to the criteria of listed mental disorders in order to determine whether the impairment

meets or is equivalent in severity to any listed mental disorder.           Id. §§ 404.1520a(d)(2),



                                                  8
         Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 9 of 14



416.920a(d)(2). If so, then the claimant will be found to be disabled. If not, the reviewing

authority will then assess the claimant’s RFC. Id. §§ 404.1520a(d)(3), 416.920a(d)(3). “The

ALJ’s decision must show the significant history and medical findings considered and must

include a specific finding as to the degree of limitation in each of the four functional areas.”

Felton-Miller v. Astrue, 459 F. App’x 226, 231 (4th Cir. 2011) (per curiam) (citing 20 C.F.R.

§§ 404.1520a(e)(4), 416.920a(e)(4)); see Patterson v. Comm’r of Soc. Sec. Admin., 846 F.3d

656, 662, 659 (4th Cir. 2017). The “failure to properly document application of the special

technique will rarely, if ever, be harmless because such a failure prevents, or at least substantially

hinders, judicial review.” Patterson, 846 F.3d at 662.

       Here, the ALJ found that Plaintiff “has no limitation in the four areas of mental

functioning, understanding, remembering, or applying information, interacting with others,

concentrating, persisting, or maintaining pace, and adapting or managing oneself.” R. at 513.

Plaintiff “was diagnosed with major depressive disorder, but she alleges no specific functional

limitations from the medically determinable impairment.” R. at 513. Plaintiff “was prescribed

psychotropic medication but she stopped taking it.” R. at 513. She “is not currently engaged in

psychiatric treatment or psychotherapy. Records attribute depression to social issues.” R. at

513. The ALJ also reviewed Plaintiff’s reported activities of daily living. R. at 513, 514. The

ALJ noted the findings from Plaintiff’s consultative examination, which also reported no

significant limitations in daily activities. R. at 513-14. The ALJ thus found that, “[b]ecause

[Plaintiff’s] medically determinable mental impairment caused no more than ‘mild’ limitation in

any of the functional areas, it was nonsevere.” R. at 514.

       “Contrary to [Plaintiff’s] argument, the ALJ’s opinion contains sufficient analysis to

allow [the Court] to review the basis for his findings. Notably, the ALJ thoroughly evaluated



                                                  9
        Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 10 of 14



and cited to [Plaintiff’s] mental health assessments and treatment records to support the RFC

assessment.” Love v. Comm’r, Soc. Sec. Admin., Civil No. PWG-17-681, 2017 WL 6368620, at

*2 (D. Md. Dec. 13, 2017), report and recommendation adopted, 2018 WL 3458715 (D. Md.

Jan. 5, 2018).    These findings and records provide substantial evidence for the ALJ’s

determination regarding Plaintiff’s functional limitations.      “The ALJ therefore properly

considered and discussed [Plaintiff’s] mental impairments in accordance with the ‘special

technique’ set forth in § 404.1520a.” Id. at *3. Plaintiff’s argument in this regard is thus

unavailing.

B.     ALJ’s RFC Assessment

       The Court next addresses Plaintiff’s contention that the ALJ erred in assessing her RFC.

Pl.’s Mem. Supp. Mot. Summ. J. 8-18, ECF No. 10-1. SSR 96-8p, 1996 WL 374184 (July 2,

1996), explains how adjudicators should assess RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote and

citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s



                                               10
        Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 11 of 14



capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC). The ALJ also “must both identify

evidence that supports his conclusion and ‘build an accurate and logical bridge from [that]

evidence to his conclusion.’” Woods, 888 F.3d at 694 (alteration in original) (quoting Monroe,

826 F.3d at 189). An ALJ’s failure to do so constitutes reversible error. Lewis v. Berryhill, 858

F.3d 858, 868 (4th Cir. 2017).

       Plaintiff first contends that the ALJ failed to perform a proper function-by-function

assessment of her ability to perform work-related activities. Pl.’s Mem. Supp. Mot. Summ. J.

10-11, ECF No. 10-1. According to Plaintiff, remand is warranted because the ALJ failed to

make any findings regarding her abilities to lift and carry objects and to stand, walk, or sit. Id. at

11. The ALJ expressly limited Plaintiff light work, however. By doing so, the ALJ determined

the extent of the physical activities that Plaintiff was capable of performing. See Cynthia J. v.

Saul, Civil No. DLB-19-909, 2020 WL 2797465, at *2 (D. Md. May 29, 2020); see also see

Hines, 453 F.3d at 563 (“In light of SSR 96-8p, this [RFC assessment] implicitly contained a

finding that [the claimant] physically is able to work an eight hour day.”); 20 C.F.R.



                                                 11
        Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 12 of 14



§§ 404.1567(b), 416.967(b) (defining light work); SSR 83-10, 1983 WL 31251, at *6 (Jan. 1,

1983) (defining “frequent”).

       Plaintiff then argues that, by failing to set forth a narrative discussion while assessing her

RFC, the ALJ did not comply with SSR 96-8p. Pl.’s Mem. Supp. Mot. Summ. J. 11-13, ECF

No. 10-1. In assessing her RFC, however, the ALJ considered the treatment records, opinion

evidence, hearing testimony, and her credibility (R. at 515-19). See Shinaberry v. Saul, 952 F.3d

113, 123 (4th Cir. 2020) (“We hold that the ALJ’s decision is supported by substantial evidence

in the record. The ALJ exhaustively reviewed [the claimant’s] testimony, her treatment records,

and the evaluations by the SSA physicians. The ALJ generally credited the SSA physicians’

opinions that [the claimant] was capable of performing work at the light exertional level, with

occasional postural limitations, but found additional physical limitations to be in order based

upon [the claimant’s] treatment records.”); Ladda v. Berryhill, 749 F. App’x 166, 172 (4th Cir.

2018) (“[T]he ALJ in this case used evidence from the record to explain his finding that [the

claimant] was capable of light work. For example, the ALJ noted that [the claimant] claimed

that he could walk for only ten to fifteen minutes at a time and could not lift ten pounds, but he

explained that the other evidence in the record, such as medical records and opinion evidence,

did not fully substantiate these claims. The ALJ also explained the relative weight he assigned to

the statements made by [the claimant], [the claimant’s] treating physician, and the state agency

medical consultants. The ALJ provided a sufficiently thorough discussion for us to agree that his

conclusion that [the claimant] was limited to light work was supported by substantial

evidence.”). Plaintiff’s contention in this regard thus is unavailing.

       Plaintiff also maintains that the ALJ failed to evaluate the combination of her

impairments. Pl.’s Mem. Supp. Mot. Summ. J. 13-14, ECF No. 10-1. “To be sure, an ALJ must



                                                 12
        Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 13 of 14



‘adequately explain his or her evaluation of the combined effects of [a claimant’s]

impairments.’” Reid v. Comm’r of Soc. Sec., 769 F.3d 861, 866 (4th Cir. 2014) (alteration in

original) (quoting Walker v. Bowen, 889 F.2d 47, 50 (4th Cir.1989)). The ALJ here found that

Plaintiff’s dysfunction of the major joints and her major depressive disorder were not severe

impairments because they did not cause more than minimal limitation in her ability to perform

basic work activities through the DLI (R. at 512). Even though Plaintiff’s rotator cuff disorder

was not a severe impairment through the DLI, the ALJ included limitations in reaching and

overhead reaching in the RFC assessment (R. at 512). The ALJ also noted that Plaintiff alleged

no specific functional limitations from her mental impairment (R. at 513). The ALJ then found

that Plaintiff did not have an impairment or combination of impairments that met or medically

equaled a listed impairment (R. at 514-15). In assessing Plaintiff’s RFC, the ALJ considered all

her symptoms and the extent to which these symptoms could reasonably be accepted as

consistent with the objective evidence and other evidence (R. at 515). See id. at 865 (“The

Commissioner, through the ALJ and Appeals Council, stated that the whole record was

considered, and, absent evidence to the contrary, we take her at her word.”). In any event,

Plaintiff “has failed to point to any specific piece of evidence not considered by the

Commissioner that might have changed the outcome of [her] disability claim.” Id. Thus, even if

the ALJ had erred in this regard, the error was harmless. See Shinseki v. Sanders, 556 U.S. 396,

409-10, 129 S. Ct. 1696, 1705-06 (2009).

       Plaintiff finally argues that, despite acknowledging her headaches (R. at 515, 516, 517),

the ALJ failed to address adequately her chronic headaches (R. at 555-56). Pl.’s Mem. Supp.

Mot. Summ. J. 14-18, ECF No. 10-1. The VE testified that an individual’s being off task more

than ten percent of the time or being absent two days or more per month would preclude work.



                                              13
        Case 8:19-cv-02154-TMD Document 12 Filed 06/19/20 Page 14 of 14



R. at 568. The ALJ found that “[t]he evidence fails to support a conclusion that [Plaintiff] had

any additional functional limitations as a result of her medically determinable impairments,

including limitations regarding excessive absences or time off task.” R. at 519. Plaintiff does

not dispute the ALJ’s determination that her “statements concerning the intensity, persistence,

and limiting effects of [her] symptoms are not entirely consistent with the medical evidence and

other evidence in the record.” In assessing her RFC, the ALJ considered the medical evidence

and Plaintiff’s reported activities. R. at 516-19. Even if the ALJ had erred in his consideration

of Plaintiff’s headaches, the error was also harmless. See Sanders, 556 U.S. at 409-10, 129 S.

Ct. at 1705-06.

       In sum, substantial evidence supports the decision of the ALJ, who applied the correct

legal standards here.   Thus, Defendant’s Motion for Summary Judgment is GRANTED,

Plaintiff’s Motion for Summary Judgment is DENIED, and the Commissioner’s final decision is

AFFIRMED.

                                               V

                                          Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 11)

is GRANTED. Plaintiff’s Motion for Summary Judgment (ECF No. 10) is DENIED. The

Commissioner’s final decision is AFFIRMED. A separate order will issue.


Date: June 19, 2020                                               /s/
                                                    Thomas M. DiGirolamo
                                                    United States Magistrate Judge




                                               14
